                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 GLENN T. TURNER,

                              Plaintiff,
        v.
                                                                           ORDER
 LEBBEUS BROWN, MARK KARTMAN,
 WILLIAM BROWN, GARY BOUGHTON,                                          17-cv-764-jdp
 MS. DICKMAN, SGT. BLOYER,
 OFC. BULMAN, and SGT. BERGER,

                              Defendants.


       Plaintiff Glenn T. Turner, appearing pro se, is a prisoner housed at Wisconsin Secure

Program Facility. In this lawsuit, he alleges that prison officials violated his rights in various

ways when they refused to advance him through the prison’s “High Risk Offender Program”

and confiscated his inhaler even though they knew he was at risk for a harmful asthma attack.

       Six weeks after the court’s preliminary pretrial conference order, Turner filed a motion

for summary judgment. Dkt. 16. Defendants requested a response deadline set at the

dispositive-motions deadline of March 22, 2019. The court denied that request but

acknowledged that defendants were entitled to some extra time to conduct discovery. Dkt. 29.

So defendants’ response deadline was set to December 3, 2018. Defendants asked for an

extension of this deadline, citing counsel’s workload and Turner’s voluminous summary

judgment materials. Dkt. 31. Defendants stated that with another short extension they could

file their own summary judgment motion at the same time as their response to Turner’s. Id.

The court granted defendants’ motion for an extension and set the new response deadline for

December 12, 2018. Dkt. 32. Defendants filed their summary judgment motion on that date,

Dkt. 33, along with most of their combined materials supporting their motion an opposing
Turner’s. The one exception is that defendants filed their responses to Turner’s proposed

findings of fact the next day. Dkt. 43.

       Turner has filed a motion asking me to order that defendants receive no further

extensions of their summary judgment response deadlines and for entry of default judgment

because defendants did not respond to his motion. Dkt. 44. He states that “in the interest of

finality and fair play . . . the court should not continue to allow the defendants to slow crawl

their response deadline to March of 2019.” Id. at 3. But Turner is mistaken that defendants

did not file their response, so I will deny his motion. It is now up to him to respond to

defendants’ submissions. Counsel for defendants should ensure that Turner has indeed received

a copy of defendants’ materials.



                                           ORDER

       IT IS ORDERED that plaintiff Glenn T. Turner’s motion for an order stating that

defendants may receive no further extensions of their summary judgment response deadlines

and for default judgment, Dkt. 44, is DENIED.

       Entered December 20, 2018.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
